LANNING, District Judge.
On June 20, 1899, Louis Weintraub, Benjamin Lewis, and Samuel Golden, partners trading as Weintraub, Golden & Lewis, were adjudged bankrupts in an involuntary proceeding instituted in the United States District Court for the Southern District of New York. They did not apply for an order of discharge within the time limited by the bankruptcy act. On December 30, 1903, they filed their voluntary petition in bankruptcy in this court, setting forth, as their affidavits admit, in the schedules annexed to their petition, the same debts that appear in the New York proceeding. The object of the suit in this court is to secure a discharge from the same debts from which the bankrupts failed to secure a discharge in the New York court. The proceeding in the New York court, furthermore, has not been terminated. On March 14, 1904, the above facts having been presented to the late Judge Kirkpatrick, of this court, he made an order staying and enjoining the bankrupts from taking any further proceedings upon their voluntary petition in this court pending the determination of the proceedings in the New York court. The counsel for the bankrupts now applies for an order vacating the above-mentioned order of March 14, 1904.
The application must be denied. It is a settled rule of law that, where a bankrupt has failed to apply for his order of discharge within the time limited by the statute, his right to such order is res judicata, and he cannot by any subsequent proceedings secure a discharge from the debts provable in the former proceedings. See Kuntz v. Young (C. C. A.) 131 Fed. 719.
An order will be signed denying the motion of the bankrupts.